DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 8, 2020 considered by the examiner.

Specification Objections
The disclosure is objected to because of the following informalities:
In ¶ 0035, Applicant needs to add a space to “n-type drift layer2”.
In ¶ 0035, Applicant needs to change “gate 9first” to “gate (first)”.
In ¶ 0035, Applicant calls element 7 a dielectric spacer layer, however, in ¶ 47, Applicant calls element 7 a second dielectric layer. Applicant needs to use one label per element number, and this must be consistent throughout the specification.
In ¶ 0050, Applicant references figure 7. There is no figure 7. There is a figure 7A, and a figure 7B.
In ¶ 0053, Applicant needs to change “Fig. 7A” to “Fig. 7B”.
Appropriate correction is required.

	
	

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an n-type Ga203 material layer (drift layer) on the substrate, does not reasonably provide enablement for any and all n-type Group III trioxide material layer (drift layer).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Regarding claim 21,
Applicant only has support for having the material layer (drift layer) being formed, or made of, Ga203. Applicant does not have support for any and all other Group III trioxide materials. For example Applicant does not have support for thallium trioxide, or ununtrium trioxide, or boron trioxide, etc. Therefore, the scope of the claims exceeds that which Applicant has enabled.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, 
Claim 19 is rejected as being indefinite based upon the underlined portions of claim 19 below.
wherein the second dielectric layer extends beyond the conductive gate 1 layer; and, wherein a conductive field plate layer layer extends beyond the conductive gate 1 layer and over the second dielectric layer.
Removal of the underlined portions above is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi (US 5,939,754) (“Hoshi”), in view of Kaneko et al. (US 2004/0079989 A1) (“Kaneko”), in view of Higashiwaki et al. "Development of gallium oxide power devices", Phys. Status Solidi A 211, No. 1, 21–26 (2014) / DOI 10.1002/pssa.201330197 (“Higashiwaki”).
Regarding claims 1, and 21, Hoshi teaches at least in figure 6:
a substrate (15); 
an n-type drift layer (16) on the substrate (15); 
an n-type semiconducting channel (20) extending from the n-type drift layer (16), 
the n-type semiconducting channel (20) being one of fin-shaped or nanowire shaped (figure 10 shows that 20 is in the shape of a fin); 
an n-type source layer (21) disposed on the channel (20); 
the source layer (21) has a higher doping concentration than the n-type semiconducting channel (20) (col. 8 at lines 12-15, where 21 is n+ and 20 is n); 
a first dielectric layer (7/8) on the n-type drift layer (16) and on sidewalls of the n-type semiconducting channel (20); 
a conductive gate layer (11) deposited on the first dielectric layer (7/8) and insulated from the n-type source layer (21), n-type semiconducting channel (20) as well as n-type drift layer (16); 

an ohmic source contact (13) deposited over the n-type source layer (21) and over at least a part of the second dielectric layer (9);
the source contact (13) being configured not to be in electrical contact with the conductive gate layer (11) (where 13 is not in electrical contact with 11).

Hoshi does not teach at least in figure 1:
The drift layer is a Ga203 drift layer.
Kaneko teaches:
A similar device to Hoshi. Koneko also teaches that one can replace Si with SiC. One would want to do this because it has a wider bandgap than Si, and will be a superior material in high power devices. ¶ 0004. 

Higashiwaki teaches:
That one would want to replace Si, and SiC with Ga203 because it is an “ideal material for power devices in ultrahigh-voltage” devices. Pg. 21 at col. 1. Therefore, it would have been obvious to one of ordinary skill in the art to replace the Si of Hoshi with Ga203 because this material will meet or exceed the performance of Si and Sic. Abstract.
Regarding claim 2, Hoshi teaches at least in figure 6:
further comprising a drain layer (17) in electrical contact with the n-type drift layer (16) at a location opposite to a channel location (17 is opposite to 20).
Regarding claim 3, Hoshi teaches at least in figure 6:
203, AlN, SiC, diamond, sapphire, Si, BN, and combinations thereof (Si).
Kaneko teaches:
the substrate (10) is one of the following: Ga203, AlN, SiC, diamond, sapphire, Si, BN, and combinations thereof (Table 1).
Higashiwaki teaches at least in figure 6(a):
the substrate is one of the following: Ga203, AlN, SiC, diamond, sapphire, Si, BN, and combinations thereof (Ga203).
Regarding claims 4, and 22, Hoshi teaches at least in figure 6:
wherein the substrate (15) is conductive (15 is conductive).
Regarding claim 5, Kaneko teaches:
wherein the drift layer (Sn-doped n- Ga203) has a doping concentration of 1014 cm-3 - 1018 cm-3 (this is shown in figure 5(b).
Regarding claim 6, Hoshi teaches at least in figure 6:
wherein the n-type source layer (21) has a height at least 20 nm from the n-type semiconducting channel (20) (col. 6 at lines 0.1 µm to several µm).
Regarding claim 7, Hoshi teaches at least in figure 6:
wherein the n-type source layer (21) has a same cross-sectional area as the n-type semiconducting channel (20).
Regarding claim 8, Hoshi teaches at least in figure 6:
wherein the n-type source layer (21) is formed from n-type Ga203 material having a higher donor doping concentration than the n-type semiconducting channel (20) (based upon the 203.
Regarding claim 9, Hoshi teaches at least in figure 6:
further comprising a gate metal pad (horizontal part of 11) deposited on the conductive gate layer (vertical part of 11); 
the gate metal pad (horizontal part of 11) being deposited a predetermined distance away from that channel (20) (where the horizontal part of 11 is a predetermined distance away from 20).
Regarding claim 10, Hoshi teaches at least in figure 6:
wherein a height of the n-type semiconducting channel (20) covered by the conductive gate layer (11) is at least larger than a width of the n-type semiconducting channel (this is a matter of choice for one of ordinary skill in the art based upon the current requirements of the device. This is because the current through the device is based upon the channel length and width. Further, the height of the gate electrode is one element in determining how much the gate can turn on, or off, the device. Therefore, this limitation is matter of choice for one of ordinary skill in the art based upon the design requirements of the device.).
Regarding claim 11-13, 23-24, and 28, Hoshi teaches at least in figure 6:
Similar to claim 10 above, claims 11-13 are directed to the shape of the channel 20, and or source 21. Changing the width of the channel/source and/or shape of the channel/source is a matter of choice that one of ordinary skill in the art would have found obvious. MPEP 2144.04(IV)(B).
Regarding claim 14-15, Hoshi teaches at least in figure 6:


Hoshi does not teach what the insulating material is.

Kaneko teaches:
The insulating material can be silicon oxide.
Regarding claims 16, and 27 
This limitation is a matter of optimizing both the height of 11 and the height of 20. This is similar to the analysis of claims 10-13. Since the prior art teaches the same structure and material as claimed it would have been obvious that it would have the same characteristic of breakdown voltage. See col. 1-2 at lines 53-15.
Regarding claim 17, Hoshi teaches at least in figure 6:
wherein the gate conductive layer comprises at least one of Cr, Mo, W, Cu, Ni, Au, Pt, Pd, Ir, poty Si, p type semiconductor and combinations thereof (col. 7 at lines 16-25).
Regarding claim 18, Hoshi teaches at least in figure 6:
wherein the second dielectric layer (9) is also deposited over the conductive gate layer (horizontal part of 11).
Regarding claim 19, Hoshi teaches at least in figure 6:
wherein the second dielectric layer (9) extends beyond the conductive gate 1 layer (vertical part of 11); and, 

Regarding claims 20, and 25, Hoshi teaches at least in figure 6:
Claim 20 is rejected for similar reasons to claim 10-13, and 16 above. Since the prior art teaches the same structure and material as claimed it would have been obvious that it would have the same characteristic of breakdown voltage. See col. 1-2 at lines 53-15.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi (US 5,939,754) (“Hoshi”), in view of Kaneko et al. (US 2004/0079989 A1) (“Kaneko”), in view of Higashiwaki et al. "Development of gallium oxide power devices", Phys. Status Solidi A 211, No. 1, 21–26 (2014) / DOI 10.1002/pssa.201330197 (“Higashiwaki”), in view of Matsuzaki et al., "Field-induced current modulation in epitaxial film of deep-ultraviolet transparent oxide semiconductor Ga2O3", Appl. Phys. Lett. 88, 092106 (2006); https://doi.org/10.1063/1.2179373 (“Matsuzaki”).
Regarding claim 26, 
Hoshi teaches at least in figure 1 that the device does not need a backside drain connection.
Higashiwaki teaches at least in figure 6(a) as device similar to figure 1 of Hoshi, where the substrate can be semi-insulating.
	
	Hoshi and Higashiwaki do not teach:
	The substrate is insulating.

	Matsuzaki teaches:
Ga203 devices can be formed on insulating substrates. Pg. 88 at col. 2.
It would have been obvious to one of ordinary skill in the art to form the device of claim 1 on an insulating substrate as it would allow one to grow high quality Ga203 films.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822